                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


DONZELL K. NUCKLES,
    Petitioner,

vs.                                          Case No.: 3:17cv756/LAC/EMT

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
     Respondent.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated May 24, 2019 (ECF No. 29). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                        Page 2 of 2

       2.     The petition for writ of habeas corpus (ECF No. 1) is DENIED.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 12th day of June, 2019.



                                   s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv756/LAC/EMT
